Title: To Benjamin Franklin from Jonathan Williams, Jr., 2 April 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.L’Orient April 2. 1781.
I informed you in my last that the Marquis de la Fayette would sail the next day, accordingly on thursday the 29 of March I saw her & the Alliance under Sail and the Wind has since continued exceeding fair, so that I imagine they are now 150 Leagues of. I have the pleasure to assure you that the great ship sails remarkably well & I realy believe the alliance cannot go a head of her.— I have written a dozen times to Bordeaux to have the Certificate of the Jaugeage, in order to settle the Freight, as the money is already paid. I shall take care not to give any Bill on you that is negociable; but the Certificate is necessary for my Justification and I have written for it by this Post to M de Chaumont.
Your dispatches for the Active were forwarded on to me from Nantes, I shall therefore put them on board the Aurora which will sail this Week & which is an Opportunity 6 times as safe as the Active, the Brig is now at Nantes and I suppose will be there long enough for your other Dispatches some time hence.
I am ever most dutifully & affectionately Yours
Jona Williams J
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des / Etats Unis de l’Amerique / en son Hotel / à Passy / prés Paris
Notation: J. Williams, L’orient April 2. 1781.
